Per Curiam: Now comes the respondent by Oscar E. Carlstrom, its Attorney General, and duly moves the court for dismissal, pursuant to an order to show cause entered by this court on the 12th day of January, 1932, wherein the claimant was ordered to show cause on or before September 13, 1932, why the above entitled cause should not be dismissed for want of prosecution. And it appearing to the court that sufficient cause has not been shown by claimant, in accordance with ■ the requirements of said order; It is therefore, hereby ordered, adjudged and decreed, that said claim be and is hereby dismissed without an award, for want of prosecution, and the case stricken from the docket. Done in open court during the above regular session this 13th day of September, A. D. 1932.